Citation Nr: 1300395	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  11-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to July 16, 2012, and an evaluation in excess of 30 percent as of July 16, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, evaluated as noncompensably (0 percent) disabling effective June 30, 2009.

The Veteran originally requested a Board hearing at the Muskogee RO.  However, he withdrew his hearing request in a March 2012 letter.

In June 2012, the Board remanded this case for further development.

In a September 2012 rating decision, the Appeals Management Center (AMC) increased that disability evaluation to 30 percent, effective July 16, 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to September 29, 2010, the Veteran's bilateral hearing loss was characterized by level II hearing loss in the right ear and level IV in the left ear.

2.  From September 29, 2010, to July 16, 2012, the Veteran's bilateral hearing loss was characterized by level VI hearing loss in the right ear and level IV in the left ear.

3.  As of July 16, 2012, the Veteran's bilateral hearing loss was characterized by level VII hearing loss in the right ear and level VI in the left ear.


CONCLUSIONS OF LAW

1.  Prior to September 29, 2010, the schedular criteria for a compensable disability rating for bilateral hearing loss were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2012).

2.  From September 29, 2010, to July 16, 2012, the criteria for a 20 percent disability rating, but no more, for bilateral hearing loss were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2012).

3.  The criteria for a disability rating in excess of 30 percent for bilateral hearing loss have not been met since July 16, 2012.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, DC 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA has a duty to assist a veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's June 2012 remand, VA provided the Veteran with an audiological examination in July 2012.  The VA examiner performed a thorough clinical evaluation and this examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the June 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

As noted in the introduction, the Veteran was originally granted service connection for bilateral hearing loss in an October 2009 rating decision.  At that time, his degree of hearing loss was found to be noncompensable.  That evaluation was then increased to 30 percent, effective July 16, 2012, in a September 2012 rating decision.  The existing staged rating found that the Veteran's hearing impairment increased as of July 16, 2012, the date of his most recent VA examination which recorded a greater degree of hearing loss.  As explained below, the Board finds that an additional staged period is necessary to reflect the hearing loss found on the Veteran's September 29, 2010, VA audiogram.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d).  The rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Prior to September 29, 2010

The Veteran underwent an August 2009 VA examination in conjunction with this claim.  At that time his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
75
85
59 (58.75)
LEFT
30
55
85
90
65

Speech recognition was 92 percent in the right ear and 80 percent in the left ear.  The Veteran reported experiencing difficulty hearing when on the telephone.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)(finding that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report in addition to dictating objective test results).

Under Table VI, the right ear is assigned Roman numeral "II" and the left ear assigned Roman numeral "IV."  Under Table VII, if the poorer ear is rated IV and the better ear is rated II, then a 0 percent rating is warranted.  See 38 C.F.R. § 4.85.  

Specific provisions are in effect for "exceptional patterns of hearing impairment," specifically cases where the pure tone thresholds at each of the four specified frequencies are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Neither of these patterns is shown.

In his August 2010 Notice of Disagreement, the Veteran stated that his hearing loss made it difficult for him to understand what people were saying.

Based on the objective data of record, there is no support for assignment of a compensable rating for the Veteran's bilateral hearing loss prior to September 29, 2010.  The August 2009 examination showed hearing loss, but did not reveal audiometric results sufficient to warrant a 10 percent evaluation under 38 C.F.R. § 4.85.  A single level increase in either ear would be necessary to warrant a 10 percent evaluation, but hearing loss at that level is not reflected in the record.  The Board has considered the Veteran's lay statements and notes that they are not inconsistent with the examination results, which reflects hearing loss, but not to a degree that is compensable under VA regulations.  Therefore, entitlement to a compensable initial evaluation for bilateral hearing loss prior to September 29, 2010 is not warranted.

From September 29, 2010, to July 16, 2012

On September 29, 2010, the Veteran underwent an audiogram at the Oklahoma City VA Medical Center as part of his outpatient treatment.  At that time his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
55
85
90
64 (63.75)
LEFT
25
50
80
80
59 (58.75)

Speech recognition was 64 percent in the right ear and 76 percent in the left ear.  As a result of this audiogram, the Veteran was issued new hearing aids in October 2010.

Under Table VI, the right ear is assigned Roman numeral "VI" and the left ear assigned Roman numeral "IV."  Under Table VII, if the poorer ear is rated VI and the better ear is rated IV, then a 20 percent rating is warranted.  See 38 C.F.R. § 4.85.  The Board has also considered the special provisions of 38 C.F.R. § 4.86(a) and (b).  However these audiometric results do not show an exceptional pattern of hearing impairment for which application of either of these provisions is warranted.  (Although it is not entirely clear that the Maryland CNC word list was used, the Board resolves reasonable doubt in the Veteran's favor on this point.)

In his February 2011 VA Form 9, the Veteran stated that he had difficulty hearing correctly, particularly with regard to numbers.  He noted that he had hearing aids that provided some help, but that his hearing "comes and goes."

The objective evidence of record indicates that the hearing loss recorded during this period warrants a 20 percent disability evaluation, not the currently assigned 0 percent.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The next higher evaluation of 30 percent, however, is not warranted.  In order to warrant that evaluation the Veteran's right ear would have to demonstrate level IX hearing loss, the Veteran's left ear would have to demonstrate level VI hearing loss, or both ears would have to demonstrate a lesser degree of increased hearing disability.  Such an increase in the severity of hearing loss to either or both ears would be significant and is not shown by the current record.  Moreover, the Veteran's lay statements appear to be generally consistent with the objective results, particularly his decreased speech recognition scores.  Therefore an evaluation of 20 percent, but no more, is warranted from September 29, 2010, to July 16, 2012.

From July 16, 2012

On July 16, 2012, the Veteran underwent another VA examination.  At that time his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
60
85
95
68 (67.5)
LEFT
35
60
85
90
68 (67.5)

Speech recognition was 64 percent in the right ear and 68 percent in the left ear.  The Veteran reported experiencing difficulty hearing in a number of environments, particularly hearing the television, hearing conversational speech, and hearing when there is background noise.  See Martinak, 21 Vet. App. at 455.

Under Table VI, the right ear is assigned Roman numeral "VII" and the left ear assigned Roman numeral "VI."  Again, these audiometric results do not show either exceptional pattern of hearing impairment described in 38 C.F.R. § 4.86(a) and (b) and so the special provisions under those regulations are not applicable.  Under Table VII, if the poorer ear is rated VII and the better ear is rated VI, then a 30 percent rating is warranted.  See 38 C.F.R. § 4.85.  

Based on the above, the Board finds that the Veteran's bilateral hearing loss warrants no more than the currently assigned 30 percent evaluation as of July 16, 2012.  This 30 percent evaluation is based on the audiometric results found at the time of the July 2012 VA examination.  A single level increase in either ear would be necessary to warrant the next higher evaluation of 40 percent evaluation, but hearing loss at that level is not reflected in the record.  Therefore, entitlement to an evaluation in excess of 30 percent for bilateral hearing loss as of July 16, 2012, is not warranted.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring referral to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as a higher degree of difficulty with speech recognition or an increase in pure tone threshold averages, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Specifically, the Veteran has noted difficulty differentiating the words for different numbers which should be reflected in his decreased speech recognition scores.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Moreover, the July 2012 examiner specifically found that the Veteran's bilateral hearing loss and tinnitus did not make him unemployable as the Veteran could successfully communicate in quiet environments or one-on-one environments, particularly when he had good access to visual cues.  Thus, there is no evidence that the Veteran has been rendered unemployable.



ORDER

A compensable initial evaluation for bilateral hearing loss prior to September 29, 2010, is denied.

An evaluation of 20 percent for bilateral hearing loss from September 29, 2010, to July 16, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.

An evaluation in excess of 30 percent for bilateral hearing loss as of July 16, 2012, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


